DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 11, 13, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman et al. (U.S. PG PUB 2021/0157553) in view of Makkar (U.S. PG PUB 2019/0079753).

Regarding claim 1, Ligman teaches a system comprising: 
a first repository that stores a first set of computer programs (see Fig. 9, Source Code A Repository 910); 
a second repository that stores a second set of computer programs (see Fig. 9, Source Code B Repository 914);
 and a code consolidation device communicatively coupled to the first repository and the second repository (see Fig. 9. Client Computer 902,), 
the code consolidation device comprising a processor (see Fig. 9, processor 904) configured to: 
identify a first segment of code included in a first computer program stored on the first repository that matches, within a threshold range, a second segment of code included in a second computer program stored on the second repository (see ¶ [0058] “Then, in step 612 an autocomplete processing is performed by the autocomplete module 502, where auto-completing a block of code by extracting its features and performing a similarity matching with previously-extracted features from the source code repository is performed. The autocomplete data is then outputted 614 from the system 100, 200 for further processed for completion of the source code.”), wherein the first segment of code and the second segment of code are configured to perform one or more computing tasks (see ¶[0096] “Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types”); 
Ligman does not expressly disclose, however, Makkar teaches
generate an application programming interface (API) operable to perform the one or more computing tasks of the first and the second segments of code (see ¶ [0033] “Once the matching library functions 26 are identified, the library suggestion engine 13 may present library function recommendations 27 to the program developer with suggestions for swapping the validated code snippets 25 with the matching library functions 26. In selected embodiments, a library function recommendation 27 may include the validated source code snippets from the input source code files (e.g., Source Code File B) along with a visual indication that suggests a library function (e.g., Library Function 2) for replacement or substitution. For example, a first user interface display screen may show an input source code file (e.g., Source Code File B) with the validated code snippet 25 highlighted or otherwise visually set off from the remaining lines of code in the input source code file, such as by including a user interaction link which opens a second user interface display screen to show information relating to the matching library function 26 (e.g., Library Function 2).”); 
store the generated API (see ¶[0035] “However configured, the library model addition engine 16 is connected to receive program inputs, including information describing each library function or model 1, functionally similar code snippets 2, and education content 3, are available from an external system and/or may be stored in memory 12 and/or in the database storage device 21.”); 
cause the first segment of code within the first computer program stored on the first repository to be replaced with a first call to the generated API (see ¶[0149] “Thus embodied, the disclosed system, a method, and/or a computer program product is operative to improve the design, functionality and performance of software programs by adding libraries for use in automatically detecting and recommending library function substitutions for replacing validated code snippets in the software program.”); and 
cause the second segment of code within the second computer program stored on the second repository to be replaced with a second call to the generated API (see ¶[0149] “Thus embodied, the disclosed system, a method, and/or a computer program product is operative to improve the design, functionality and performance of software programs by adding libraries for use in automatically detecting and recommending library function substitutions for replacing validated code snippets in the software program.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ligman by adapting the teachings of Makkar for efficiently improving code reuse and improving codebase maintainability by automating the addition of library functions to a library recommendation engine which identifies library functions for replacement or substitution of source code (see ¶[0006] of Makkar).

Regarding claim 3, Ligman does not expressly disclose, however, Makkar teaches
wherein: the code consolidation device further comprises a memory configured to store an API library comprising, for each of a plurality of possible code portions, a corresponding task definition and API instruction (see ¶[0109] “The “code” section contains the function snippets which perform similar tasks as that of the library.”); 
and the processor is further configured to generate the API by: 
identifying, using the API library, a first portion of the first segment of code corresponding to a first task (see ¶ [0109] “In selected embodiments, the “code” section has a “function_code” section where each function can be defined.”); 
identifying, using the API library, a second portion of the first segment of code corresponding to a second task (see ¶ [0109] “In selected embodiments, the “code” section has a “function_code” section where each function can be defined.”); and 
generating, using the API library, the API as a combination of a first API instruction corresponding to the first task and a second API instruction corresponding to the second task (see ¶[00135] “The computation steps performed at step 322 to identify similarities between the feature vectors may include tokenizing input code snippets and code snippets from the library functions to generate comparative file vectors which are evaluated (e.g., by dot product) against a pruning threshold to identify candidate code snippets, checking for the presence of predetermined words in the input code and assigning a corresponding weight, or by any other suitable code filtering operations for identifying candidate code snippets from the input code that should be further processed for library suggestion opportunities.” See ¶[0138] “one or more library function recommendations which include may include code lines from input source code files along with code lines from the library function suggestion, alone or in combination with additional library function information identifying the code improvement recommendation and/or code reduction resulting from the library function recommendation and/or educational tutorial information relating to the implementation of the library function recommendation”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ligman by adapting the teachings of Makkar for efficiently improving code reuse and improving codebase maintainability by automating the addition of library functions to a library recommendation engine which identifies library functions for replacement or substitution of source code (see ¶[0006] of Makkar).

Regarding claim 5, Ligman teaches the first segment of code within the first computer program stored on the first repository (see Fig. 9, Source Code A in Repository 910). Ligman does not expressly disclose, however, Makkar teaches
wherein the processor is further configured to cause the first segment of code to be replaced with the first call to the generated API by:
determining an input and an output associated with the first segment of code (see ¶[0032] “In addition or in the alternative, the matching engine 15 may employ a black box matching (BBM) module to perform input/output matching which injects shared inputs to candidate code snippets 24 and library function code snippets to detect matching outputs, thereby generating validated code snippets 25 (e.g., from Source Code File B) which can be replaced by a matching library function 26 (e.g., from Library Function 2).”); 
5removing the first segment of code from the first program; and appending the first call to the generated API in place of the removed first segment of code, wherein the first call to the generated API uses the determined input of the first segment of code as an API input and identifies an API output returned from the first call to the generated API as the determined output of the first segment of code (see ¶[0032] “In selected embodiments, the matching engine 15 may employ a white box matching (WBM) module to perform fuzzy or internal match processing 33 which reads and analyzes the candidate code snippets 24 to extract predetermined features for matching with the features extracted from a given library function, thereby generating validated code snippets 25 (e.g., from Source Code File B) which can be replaced by a matching library function 26 (e.g., from Library Function 2).”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ligman by adapting the teachings of Makkar for efficiently improving code reuse and improving codebase maintainability by automating the addition of library functions to a library recommendation engine which identifies library functions for replacement or substitution of source code (see ¶[0006] of Makkar).

Regarding claim 6, Ligman teaches wherein the processor is further configured to, after storing the generated API: 
scan a personal computing device storing computer programs (see ¶ [0038] “In order to identify this similar code, the present system 100, 200 performs a number of steps to extract code from a repository of previously written source code, parse it to identify meaningful blocks at different lexical scopes, and extract features for each block that describes its structural and semantic nature.”); 
identify a third segment of code within a third computer program stored on the 15personal computing device that matches, within the threshold range, the first segment of code (see ¶ [0070] “Then there is a providing a segment of source code from the received and processed source code repository which shares a greatest similarity to the source code the user is editing within the development environment by the processing unit 806 and outputting unit 812.”).
Ligman does not expressly disclose, however, Makkar teaches cause the third segment of code within the third computer program stored on the first repository to be replaced with a third call to the generated API (see ¶ [0033] “In selected embodiments, a library function recommendation 27 may include the validated source code snippets from the input source code files (e.g., Source Code File B) along with a visual indication that suggests a library function (e.g., Library Function 2) for replacement or substitution.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ligman by adapting the teachings of Makkar for efficiently improving code reuse and improving codebase maintainability by automating the addition of library functions to a library recommendation engine which identifies library functions for replacement or substitution of source code (see ¶[0006] of Makkar).

Regarding claim 9, is an independent method claim corresponding with system claim 1 above, and are rejected for the same reasons.
Regarding claims 11, 13, 14, are method claims corresponding with system claims 3, 5, and 6 above, therefore they are rejected for the same reasons.

Regarding claim 16, is an independent device claim corresponding with system claim 1 above, and are rejected for the same reasons. In addition, Ligman teaches a network interface (see ¶[0086] network interface).

Regarding claims 18 and 20, are device claims corresponding with system claims 3 and 5 above, therefore they are rejected for the same reasons.
 

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman et al. (U.S. PG PUB 2021/0157553) in view of Makkar (U.S. PG PUB 2019/0079753) as applied to claim 1 above, further in view of Willson et al. (U.S. Patent 10,114,637).
Regarding claim 2, Ligman does not expressly disclose, however, Makkar teaches
wherein the processor is further configured to: store the first segment of code with the generated API (see ¶[0032] “Once the candidate code snippets 24 are identified, the library suggestion engine 13 may read and analyze the candidate code snippets 24 by applying NLP matching techniques 33 to extract features from the candidate code snippets 24 for comparison matching with features extracted from a given library function. To this end, the library suggestion engine 13 may be provided with a matching engine 15 for identifying validated code snippets 25 from the input source code which match with library functions in the library knowledge base 28”).
Ligman and Makkar do not expressly disclose, however, Willson teaches receive an update modifying the one or more tasks performed by the first segment of code (see col. 6, lines 1-25, “A major update may introduce new functionality to the build module, deprecate previously supported build module functions, break functionality supported in a previous version of the shared build module, and so on. A patch update may, for example, represent bug fixes to the shared build module (e.g., to provide the expected functionality exposed by a function in the shared build module), and a minor update may add new functionality that is backwards compatible with previous versions of the shared build platform”); 
after receiving the update to the first segment of code, generate an updated API operable to perform the modified one or more computing tasks of the first segment of code with the update (see col. 6, lines 40-55, “In some cases, updates to the shared build module may update a version of the APIs used by a plugin to interact with an application (e.g., add functionality to an application, use data generated by an application, and so on).”); and 
replace the stored API with the updated API (see col. 6, lines 54-67, “In some cases, project build module 124 may block a user of development system 120 from deploying a compiled version the software development project until the development team replaces the deprecated APIs or functions used in development project source code with supported APIs or functions. In some cases, if the changelog includes data identifying deprecated functions in a specific version of the shared build module and suggested replacements for those deprecated functions, project build module 124 can display a notification to the user to suggest replacements to the identified APIs or functions in the project source code or automatically replace deprecated functions with the suggested replacement functions.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ligman and Makkar by adapting Willson to maintain software code. 
Regarding claim 10 and 17, are method and device claims corresponding with system claim 2 above, therefore they are rejected for the same reasons.


Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman et al. (U.S. PG PUB 2021/0157553) in view of Makkar (U.S. PG PUB 2019/0079753) as applied to claim 1 above, further in view of Vaithiyanathan (U.S. PG PUB 2021/0256217).
Regarding claim 4, Ligman and Makkar do not expressly disclose, however, Vaithiyanathan teaches wherein the processor is further configured to 15determine that the first segment of code matches the second segment of code by less than a first threshold amount associated with allowing automatic API generation but greater than a second threshold amount associated with a probable overlap of tasks performed by the first segment of code and the second segment of code (see ¶ [0050] “e.g., in response to determining that a feature difference 308 of FIG. 3 is not within the threshold range 310 indicated by the user's style profile 128a,b”); in response to determining that the first segment of code matches the second 20segment of code by less than the first threshold amount but greater than the second threshold amount: flag the first and the second segments of code for review (see ¶[0051] “For instance, the style analyzer 114 may intermittently check the stored source code 124 and identify inconsistencies or changes in the source code 124 over time. For instance if a given entry of the stored source code 124 has no or less than a threshold number of anomalies (see FIG. 3 and corresponding description above) at a first time stamp and an increase in anomalies is detected at a second time stamp after the first time stamp, the style analyzer 114 may flag this entry of source code 124 for further review.”); and receive an indication that the first segment of code matches the second segment of code within the threshold range (see ¶ [0046] “If the feature difference 308 is within the threshold range 310, the comparator 312 generally determines that the feature 302 has a negative anomaly determination 314 (i.e., an anomaly is not detected for the feature 302). A negative anomaly determination 314 generally indicates that the feature 302 is in agreement with the user's style profile 128a,b, and an anomaly is not detected at determination 214 of FIG. 2”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ligman and Makkar by adapting the teachings of Vaithiyanathan for error prevention.
Regarding claim 12 and 19, are method and device claims corresponding with system claim 4 above, therefore they are rejected for the same reasons.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ligman et al. (U.S> PG PUB 2021/0157553) in view of Makkar (U.S. PG PUB 2019/0079753) as applied to claim 1 above, further in view of Zhu et al. (U.S. PG PUB 2015/0128156).

Regarding claim 7, Ligman and Makkar do not expressly disclose, however, Zhu teaches wherein the processor is further configured to: monitor usage data associated with a frequency of use of the first call to the generated API and the second call to the generated API (see ¶[0029] “The API analytics module 102 may be a component that analyzes API usage in the API ecosystem 106. The API analytics module 102 may include an API monitor 134, a pattern recognition module 136, a pattern classification module 138, and a usage identification module 140.”); and generate a report comprising the usage data (see ¶[0044] “Examples use cases may include browsing an product catalogue, submitting a purchase order, scanning a data service with a script, and generating an online report.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ligman and Makkar by adapting the teachings of Zhu tracking API usage data for better metrics.

Regarding claim 8, Ligman and Makkar do not expressly disclose, however, Zhu teaches wherein the processor is further configured to: determine, based on the usage data, that the generated API is used greater than a threshold amount (see ¶[0047] “Patterns may be considered frequent if the patterns occur above a threshold number, such as above a percentage or ratio. For example, a number p may represent the threshold number as a percentage. If the threshold number p is 0.5 , for example, then a pattern should appear in at least 50 percent of the sets of API calls 310 in order to be considered frequent. The threshold number p may be a tunable parameter.”); and in response, generate the report indicating a high usage of the generated API (see ¶[0044] “Examples use cases may include browsing an product catalogue, submitting a purchase order, scanning a data service with a script, and generating an online report.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ligman and Makkar by adapting the teachings of Zhu tracking API usage data for better metrics.

Regarding claim 15, is a method claim corresponding with system claim 7 above, therefore it is are rejected for the same reasons.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Applicant’s argue that Makkar does not disclose generating an API nor does Makkar disclose an API that performs the one or more computing tasks of both the first and second code segments. 
Makkar fails to disclose a code consolidate device to cause the first segment of code within the first computer stored on the first repository to be replaced the first segment of code stored on the first repository with a first call to the generated API, and the second segment of code stored on the second repository with a second call to the generated API.

Examiner disagrees.  Makkar teaches generating an API, by disclosing a library function added/generated by the suggestion engine, see ¶ [0033]. The library functions replace the snippets of codes from Source Code File A and B (see ¶ [0020]), that is equivalent to the first and second segments of codes. Makkar teaches a code consolidation device (see ¶ [0064]), the first segment is replaced with a first library function, and a second segment is replaced with a second library function (see ¶[0136]). The call occurs when the segment of codes are executed (see ¶ [0148]). Thus, Makkar teaches the claimed limitations.  


Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194